Citation Nr: 0313039	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-46 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board.  In a 
decision dated September 1999, the Board denied the appeal as 
to both issues.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In February 2001, pursuant to a Joint Motion of Remand and to 
Stay Proceedings, the Court vacated the September 1999 Board 
decision and remanded the case for consideration in view of 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The Board then remanded the case in September 2001.  

In December 2002, the Board undertook additional development 
of the evidence pursuant to authority set forth in 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  Although the RO has not reviewed the 
medical evidence which was obtained pursuant to the Board's 
December 2002 development action, there is no resulting harm 
to the veteran by the Board proceeding with appellate review 
of the PTSD issue at this time in view of the following 
favorable determination as to that issue. 


FINDING OF FACT

The veteran suffers from PTSD related to verified inservice 
stressors. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Both versions of this regulation 
must be considered in the present case since the change in 
regulation became effective during the course of the 
veteran's appeal.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.   Corroboration of a 
veteran's personal participation is not required.  

In the present case, service records appear to document the 
veteran's service aboard the USS Boyd from approximately 
February 1963 to November 1964 and aboard the USS Wiltsie 
from November 1964 to May 1966.  He has claimed, among other 
things, that the ship he was on participated in the 
bombardment of Vietnam as well as patrol duties.  Information 
received from the United States Armed Services Center for 
Research of Unit Records appears to verify that the USS 
Wiltsie participated in bombing raids on Viet Cong positions 
during February 1965 and that the ship also participated in 
operations patrolling the coastline to interdict the flow of 
arms and ammunition and infiltration by North Vietnamese.  
The veteran's statements as to stressors are therefore 
supported to some degree, although the exact events do not 
seem to have been actually verified.  Nevertheless, the 
holding in Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) suggests that the fact that the veteran's assignment 
to the ship in question has been verified along with service 
verification of the ship's combat-related operations during 
the same time period may be sufficient to establish the 
claimed stressor.  Under the circumstances of this case, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his claimed stressors related to his service 
aboard the USS Wiltsie have been verified. 

In February 2002, a VA examiner examined the veteran and 
reported an Axis I diagnosis of PTSD.  The examiner did 
report that the veteran had symptoms of PTSD such as 
flashbacks, although it was also reported that it was not 
clear which symptoms were attributable to PTSD.  The 
examiner, did however, note the veteran's claim that he saw 
floating bodies and killed people at long distance.  In April 
2003, the veteran was examined by a panel of two VA 
psychiatric examiners.  The same claimed stressors were 
noted.  The Axis I diagnosis was PTSD.  It was noted that 
both examiners were in agreement that the veteran suffers 
from PTSD.   

At this point, the Board notes that past medical reports have 
also suggested that the veteran suffers from a personality 
disorder, and it appears that some of the problem as been 
related to this coexisting disorder.  The April 2003 
examiners commented that the veteran suffers from personality 
disorders which may confuse the diagnosis.  Nevertheless, it 
now appears that there is a medical consensus that the 
veteran does in fact suffer from PTSD which is related to 
inservice stressors.  Service connection is therefore 
warranted.  

In view of the favorable determination as to the PTSD issue, 
the Board need not determine if there has been full 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  


ORDER

Entitlement to service connection for PTSD is warranted.  To 
his extent, the appeal is granted. 


REMAND

A separate issue on appeal is entitlement to service 
connection for depression.  The above favorable decision of 
the Board addresses only the PTSD issue.  

As noted earlier, the Board has obtained additional evidence 
pursuant to development it undertook based on a regulation 
which has since been invalidated.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit opinion in that 
decision appears to be based on a finding that such new 
evidence must be reviewed by the RO as an initial matter.  
While the Board was able to conclude that review of the new 
evidence in connection with the PTSD claim would not result 
in prejudice to the veteran, it is not able to reach that 
same conclusion with regard to the depression issue.  Under 
such circumstances, in view of the fact that there is 
additional medical evidence which has not been initially 
reviewed by the RO as to the depression issue, that issue 
must be returned to the RO for that purpose.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the service connection 
for depression issue, the RO should 
review the record and take any necessary 
action to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the April 2003 VA medical report which 
was obtained by the Board) and determine 
if service connection for depression can 
be granted.  If this benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This service connection for depression claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals






 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  The remand portion of the above decision is in the nature 
of a preliminary order and does not constitute a decision of the Board on 
the merits of your appeal as to that issue.  38 C.F.R. § 20.1100(b) (2002).




